Name: 94/659/EC: Commission Decision of 30 September 1994 amending for the fourth time Decision 92/571/EEC relating to new transitional measures which are necessary to facilitate the move to the system of veterinary checks provided for in Council Directive 90/675/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  agricultural policy;  animal product;  executive power and public service;  foodstuff;  agricultural activity
 Date Published: 1994-10-04

 Avis juridique important|31994D065994/659/EC: Commission Decision of 30 September 1994 amending for the fourth time Decision 92/571/EEC relating to new transitional measures which are necessary to facilitate the move to the system of veterinary checks provided for in Council Directive 90/675/EEC Official Journal L 256 , 04/10/1994 P. 0030 - 0030 Finnish special edition: Chapter 3 Volume 61 P. 0099 Swedish special edition: Chapter 3 Volume 61 P. 0099 COMMISSION DECISION of 30 September 1994 amending for the fourth time Decision 92/571/EEC relating to new transitional measures which are necessary to facilitate the move to the system of veterinary checks provided for in Council Directive 90/675/EEC (94/659/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 92/118/EEC (2), and in particular Article 30 thereof, Whereas Directive 90/675/EEC makes arrangements for a new system of veterinary checks for products entering the Community from third countries; Whereas the Commission, in Decisions 92/399/EEC (3) and 92/571/EEC (4), as last amended by Decision 94/186/EC (5), adopted certain transitional measures to facilitate the move to the new system of veterinary checks provided for in Directive 90/675/EEC; whereas these measures expire on 30 September 1994; Whereas it is necessary to lay down new transitional measures which facilitate the gradual implementation of the system established by Directive 90/675/EEC; Whereas for harmonized products all checks should be carried out in the border inspection posts at the external border of the Community; Whereas in the light of experience gained, it is necessary to specify the place where the identity and physical checks shall be carried out on products transported by sea or air; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 92/571/EEC is hereby amended as follows: 1. Article 1 shall be replaced by the following: 'Article 1 The provisions of Article 8 of Directive 90/675/EEC shall apply for products where Community Decisions have been taken to establish: - a list of approved third countries, - a list of approved establishments (animal health and public health), and - a model certificate (animal health and public health).'; 2. in Article 3, the following paragraph is inserted: 'In the circumstances referred to in Article 8 (4) of Directive 90/675/EEC, the identity and physical check shall be carried out at the pre-selected border inspection post of destination provided that the products are not being unloaded or are being transhipped from one aircraft or boat to another in the customs area of the airport or port of arrival for transport to the pre-selected border inspection post of destination.'; 3. in Article 8, '30 September 1994' is replaced by '28 February 1995'; 4. the Annex shall be deleted. Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 September 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 1. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 221, 6. 8. 1992, p. 54. (4) OJ No L 367, 16. 12. 1992, p. 36. (5) OJ No L 87, 31. 3. 1994, p. 98.